Citation Nr: 1039430	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
status-post left Achilles tendon repair, for the period prior to 
April 26, 2005.

2.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, for the period 
prior to April 26, 2005.

3.  Entitlement to an initial rating in excess of 20 percent for 
status-post L2 fracture and burst fracture of S1, for the period 
prior to August 30, 2009.

3.  Entitlement to a rating in excess of 40 percent for status-
post L2 fracture and burst fracture of S1, for the period since 
August 30, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 
1985, and from April 1985 to June 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2005 rating decision in which the RO, inter alia, 
granted service connection for status-post L2 fracture and burst 
fracture of S1, for peripheral neuropathy of the left lower 
extremity, and for status post repair and surgical repair of the 
left Achilles tendon, and assigned initial 20 percent, 10 
percent, and 0 percent (noncompensable) ratings, respectively, 
each effective July 1, 2004 (the day after the Veteran separated 
from active duty service).  In July 2005, the Veteran filed a 
notice of disagreement (NOD) with the initial ratings assigned.  
In February 2006, the RO increased the Veteran's rating for 
residuals of the left Achilles tendon repair to 10 percent, 
effective July 1, 2004.  The RO issued a statement of the case 
(SOC) in February 2006, and the Veteran filed a written statement 
(accepted as a substantive appeal in lieu of a VA Form 9) in 
April 2006.

Because the Veteran disagreed with the initial rating assigned 
following the awards of service connection for status-post left 
Achilles tendon repair, peripheral neuropathy of the left lower 
extremity, and status-post L2 fracture and burst fracture of S1, 
the Board has characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In January 2009, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, D.C., 
for further action, to include additional development of the 
evidence, to include arranging for the Veteran to undergo a new 
examination.  After accomplishing the requested action,  the AMC 
granted awarded a higher initial rating  of 40 percent for 
status-post L2 fracture and burst fracture of S1, effective 
August 30, 2009 (as reflected in a June 2010 rating decision and 
a June 2010 supplemental SOC (SSOC)).  The AMC also awarded a 
higher, single rating of 40 percent for status post left Achilles 
tendon repair and peripheral neuropathy of the left lower 
extremity, effective April 26, 2005.  In doing so, the AMC 
combined all the Veteran's left lower extremity disabilities-to 
include neuropathy of the superficial peroneal nerve, tibial 
nerve Achilles tendon repair and calf muscle atrophy with 
paralysis of the external popliteal nerve left lower extremity-
into one rating based on the amputation rule, see 38 C.F.R. § 
4.68 (providing that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at the 
elective level).  Thereafter, the AMC returned these matters to 
the Board for further appellate consideration.

Moreover, although the RO has granted a higher rating for the 
Veteran's status-post left Achilles tendon repair and peripheral 
neuropathy of the left lower extremity during the pendency of 
this appeal, inasmuch as higher ratings for this disability are 
available prior to April 26, 2005, and the Veteran is presumed to 
seek the maximum available benefit for a disability, claims for 
higher ratings for each disability, prior to August 26, 2005, 
remain viable on appeal; hence the characterization of the first 
two matters on the title page.  See Fenderson, 12 Vet. App. at 
126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  .

Further, although the RO has granted a higher rating for the 
Veteran's status-post L2 fracture and burst fracture of S1, from 
August 30, 2009, inasmuch as a higher rating is available for 
this disability prior to and after this date, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the Board has recharacterized the appeal as to the lumbar spine 
as is claim for a higher rating also remains viable on appeal.  
Id.  As such, the appeal as to this matter has been 
recharacterized as encompassing the last two matters set forth on 
the title page.  Id.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Prior to April 26, 2005, the Veteran's status-post left 
Achilles tendon repair was manifested by no more than moderate 
limitation of motion of the left ankle; there was no evidence of 
ankylosis or other significant impairment.

3.  Prior to April 26, 2005, the Veteran's peripheral neuropathy 
of the left lower extremity was manifested primarily by severe, 
incomplete paralysis of the left foot; there were no findings 
indicative of complete paralysis, to include foot drop.

4.  Prior to August 30, 2009, the Veteran's status-post L2 
fracture and burst fracture of S1 was manifested primarily by 
flexion of the thoracolumbar spine limited to 40 degrees, with 
complaints of pain; there have been no findings indicative of any 
ankylosis of the thoracolumbar spine.

5.  Since August 30, 2009, the Veteran's status-post L2 fracture 
and burst fracture of S1 has been manifested primarily by flexion 
of the thoracolumbar spine limited to 35 degrees and severe 
limitations on occupational functioning; there have been no 
findings of indicative of any ankylosis of the thoracolumbar 
spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for status-post left Achilles tendon repair, prior to April 26, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5271-5024 (2009).

2.  The criteria for an initial rating of 30 percent for 
peripheral neuropathy of the left lower extremity, prior to April 
26, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8521 (2009).

3.  The criteria for an initial rating in excess of 20 percent 
for status-post L2 fracture and burst fracture of S1, prior to 
August 30, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.31, 4.40, 4.45, 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (for Diagnostic Codes 5235 to 5243) 
(2009).  

4.  The criteria for a rating in excess of 40 percent for status-
post L2 fracture and burst fracture of S1, from August 30, 2009, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.71a General Rating Formula for Diseases and Injuries of 
the Spine (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, an August 2004 pre-rating letter provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the claims for service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  A March 
2006 letter provided the Veteran with general information 
pertaining to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After the award 
of service connection, and the Veteran's disagreement with the 
initial ratings assigned, the February 2006 set forth the 
criteria for rating disabilities of the back, ankle, and foot 
(which suffices, in part, for Dingess/Hartman).

After issuance of the above-described notice, and opportunity for 
the Veteran and his representative to respond, the RO 
readjudicated the claim for a higher initial rating as reflected 
in the June 2010 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records, the report of an August 2004 VA-contract examination, 
and the reports of August 2009, December 2009, and February 2010 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with these claims is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

As explained in the Introduction, above, the Board's inquiry with 
respect to the status-post left Achilles tendon report and the 
peripheral neuropathy of the left lower extremity is limited to 
the period prior to April 26, 2005 (since the combined maximum 
rating for the left lower extremity was assigned as of that 
date), and the RO has already awarded staged ratings for the 
Veteran's lumbar spine disability.  Hence, for each disability, 
the Board will consider the propriety of the rating assigned at 
each stage, as well as whether any further staged rating for each 
disability under consideration is warranted.

The Board notes, at the outset, that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A.  Status-Post Left Achilles Tendon Repair

In this case, the RO assigned a 10 percent rating for the 
Veteran's status-post left Achilles tendon repair, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5271-5024.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the rating.  
38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates 
tenosynovitis (Diagnostic Code 5024) rated, by analogy, under the 
criteria for limitation of motion of the ankle (Diagnostic Code 
5271), as 38 C.F.R. § 4.71a instructs the RO to rate on 
limitation of motion of the effective parts.  See 38 C.F.R. §§ 
4.20, 4.71a.

Diagnostic Code 5271 provides for 10 percent rating for moderate 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  A 20 percent rating is assigned for marked limitation 
of motion of the ankle.

Words such as "moderate" and "marked" are not defined in VA's 
Rating Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Normal dorsiflexion of the ankle is from 0 to 20 degrees, and 
normal plantar flexion of the ankle is from 0 to 45 degrees.  38 
C.F.R. § 4.71a, Plate II.

Considering the pertinent evidence in light of applicable 
authority, the Board finds that a rating in excess of 10 percent 
is not warranted for status-post left Achilles tendon repair at 
any point prior to April 26, 2005.

Relevant evidence pertaining to the Veteran's status-post left 
Achilles tendon repair during this time frame the report of an 
August 2004 VA-contract examination.  This report reflects that 
the Veteran complained of a problem with walking fast for long 
distances and a problem with running.  No incapacitation was 
reported.  On physical examination, posture and gait were normal.  
Leg length was symmetrical on both sides.  Feet examination did 
not show any signs of abnormal weightbearing.  The Veteran did 
not use any devices for ambulation.  Left ankle dorsiflexion was 
to 12 degrees and plantar flexion was to 35 degrees.  Range of 
motion on the left side was affected by pain, but not by fatigue, 
weakness, lack of endurance or incoordination.  Objective 
findings included tenderness of the left Achilles.  No ankylosis 
was found

Based on the foregoing, the Board finds that, prior to April 26, 
2005, the Veteran's left ankle limitation of motion was no 
greater than moderate, overall; as such, a higher rating under 
Diagnostic Code 5271 is not warranted.  In this regard, range of 
motion testing conducted during the August 2004 VA-contract 
examination revealed that the Veteran lacked eight degrees of 
dorsiflexion and 10 degrees of plantar flexion, including after 
repetitive testing.  As such, the Board finds that, for the 
period in question,  marked limitation of ankle motion was not 
shown.

This is so even when the Board considers the extent of the 
Veteran's functional impairment due to pain and other factors 
during the period in question.  Although the Veteran noted, 
during his August 2004 VA-contract examination, that he had 
problems with walking fast for a long distance and running, he 
had no altered gait or difficulty walking normally, as due to his 
left Achilles tendon repair.  While the record clearly reflects 
that the Veteran suffers from pain of the left Achilles tendon 
after prolonged walking or running, the Board finds that the 
medical and lay evidence during the period in question simply 
does not reflect greater than overall moderate functional loss 
due to this symptomatology.  As such, the Board finds that the 
DeLuca factors (noted above) provide no basis for assignment of a 
rating in excess of 10 percent for limitation of motion during 
the period in question.

The Board had also considered the applicability of alternative 
diagnostic codes for evaluating the Veteran's left Achilles 
tendon disability, but finds that no higher rating is assignable.  
While ratings in excess of 10 percent are available for ankylosis 
of the ankle, ankylosis of the subastragalar or tarsal joint in 
poor weight-bearing position, malunion of the os calcis or 
astragalus with marked deformity, or astragelectomy, the 
diagnostic codes evaluating these conditions are simply not 
applicable to the Veteran's service-connected left Achilles 
tendon disability during this period.  It is neither contended 
nor shown that the Veteran's service-connected left Achilles 
tendon disability involves any of the aforementioned conditions.  
As such, evaluation of the disability under, Diagnostic Codes 
5270, 5272, 5273, or 5274, respectively, is not warranted.  

The disability also has not been shown to involve any other 
factor(s) that would warrant evaluating the disability under any 
other provision(s) of VA's rating schedule.  As to this point, 
the Board emphasizes that the noted findings of degenerative 
joint disease would not result in any higher or different rating 
since, as indicated, arthritis is rated on the basis of 
limitation of motion pursuant of the affected part-here, under 
Diagnostic Code 5271, the diagnostic code under which his current 
rating has been assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5024.

For all the foregoing reasons, the Board finds that there is no 
basis for any further staged rating of the Veteran's status-post 
left Achilles tendon repair, pursuant to Fenderson, and that the 
claim for a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the doubt doctrine; however, as the preponderance of 
the evidence is against assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  Peripheral Neuropathy of the Left Lower Extremity

In this case, the RO assigned a 10 percent rating for the 
Veteran's peripheral neuropathy of the left lower extremity, 
pursuant to 38 C.F.R. § 4124a, Diagnostic Code 8521.  Diagnostic 
Code 8521 provides that mild incomplete paralysis is rated as 10 
percent disabling; moderate incomplete paralysis is rated 20 
percent disabling; and severe incomplete paralysis is rated 30 
percent disabling.  Complete paralysis of the external popliteal 
nerve, foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes, is 
rated 40 percent disabling.  [Pursuant to the same criteria, 
external popliteal is rated under Diagnostic Code 8621, and 
neuralgia of the external popliteal nerve is rated under 
Diagnostic Code 8721]. 

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a.

Words such as "moderate" and "severe" are not defined in VA's 
Rating Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The Board notes that the RO assigned a separate 0 percent rating 
for muscle atrophy of the left leg for the period prior to April 
26, 2005.  This rating is not on appeal.  The Board points out 
that the evaluation of the same disability under various 
diagnoses is to be avoided, as is the evaluation of the same 
manifestation under different diagnoses.  See 38 C.F.R. § 4.14.

If muscle atrophy and peripheral neuropathy were to continue to 
be rated separately, to avoid violating the rule against 
pyramiding, the Veteran could not be afforded any higher than a 
20 percent rating for his peripheral neuropathy of the left lower 
extremity because 38 C.F.R. § 4.124a instructs the VA adjudicator 
to rate wholly sensory involvement of the peripheral nerve as 
mild, or at most, moderate.  This, however, does not represent 
the full picture of the Veteran's disability.  Instead, the Board 
finds that the Veteran is afforded a higher rating when Veteran's 
muscle atrophy is considered in conjunction with his peripheral 
neuropathy because the Board can rate his peripheral neuropathy 
based on both sensory and muscle involvement, as considered in 38 
C.F.R. § 4.124a.  It is therefore more beneficial to the Veteran 
to combine his ratings for peripheral neuropathy of the left 
lower extremity and muscle atrophy of the left calf.

Considering the pertinent evidence in light of the applicable 
criteria, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for a 30 percent, but no 
higher, initial rating for the Veteran's peripheral neuropathy of 
the left lower extremity, sesamoid first metacarpal phalangeal 
joint of the left foot, are met.

Relevant evidence of record pertaining to the Veteran's 
peripheral neuropathy of the left lower extremity includes a VA-
contract examination report from August 2004.  This examination 
report reflects that the Veteran complained of pain and loss of 
sensation.  He had difficulty with balance and could not stand 
for a long period of time.  The Veteran had radiating pain that 
went to his left foot and left leg, along with some numbness.  
Pain was burning and sharp in nature, with a severity up to a 10 
out of 10.  His radiculopathy affected physical activity and 
prolonged sitting.  Sometimes complete bed rest was needed.  
Bending and lifting was also affected.  The Veteran could not sit 
or stand for long periods of time.

The Veteran also complained of some weakness in his left calf 
muscle.  Muscle atrophy was noted.  He had no problem with lack 
of coordination or strength.  On lower extremity examination, 
motor was normal.  Sensory was decreased in the left lateral leg 
and left foot.  The Veteran was diagnosed with no sensation in 
the left foot and decreased sensation in the left lower leg.  
Daily activities, such as sitting, standing, and stairs, were all 
affected due to all the Veteran's service-connected disabilities.

The aforementioned medical evidence reflects that the Veteran had 
decreased sensation in the left leg and loss of sensation in the 
left foot.  The Veteran also had muscle atrophy in his left calf.  
In addition, the Veteran had difficulty with walking and standing 
as a result of his left lower extremity disabilities.  Given the 
objective findings of complete loss of sensation in the left 
foot, decreased sensation in the left leg, and left calf muscle 
atrophy with respect to the Veteran's peripheral neuropathy of 
the left lower extremity, and affording the Veteran the benefit 
of the doubt, the Board finds that a rating of 30 percent rating 
for overall severe, incomplete paralysis under Diagnostic Code 
8521, is warranted.

However, the Board finds that a rating in excess of 30 percent is 
not warranted for the period prior to April 26, 2005 because the 
Veteran's left lower extremity was not manifested by complete 
paralysis.  While objective testing has reflected severe sensory 
loss in the left lower extremity, to include the left foot, the 
Veteran was not diagnosed with foot drop or any other findings 
indicating the presence of complete paralysis of the left lower 
extremity.  Notably, in August 2004, the Veteran did not have an 
altered gait and did not use an assistive device for ambulation.  
Moreover, there is no other evidence to support a finding that 
the Veteran actually or effectively lost the use of his foot 
prior to April 26, 2005.

Given the nature of the Veteran's peripheral neuropathy of the 
left lower extremity, the Board finds that a 30 percent, but no 
higher, rating is warranted for the period prior to April 26, 
2005.  The Board has applied the benefit-of-the-doubt in reaching 
the decision to award the 30 percent rating, but finds that the 
preponderance of the evidence is against assignment of any higher 
rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert, 1 Vet. App. at 53-56.

C.  Status-Post L2 Fracture and Burst Fracture of S1

Effective September 26, 2003-prior to the filing of the 
Veteran's February 2004 claim for service connection-the 
criteria for rating all spine disabilities (to include vertebral 
facture or dislocation, designated under current Diagnostic Code 
5235) are set forth in a General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula, a 20 
percent rating is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating is assignable for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diagnostic Codes 5235-5243 
(as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

1.  Prior to August 30, 2009

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that an initial rating in excess of 20 
percent for the Veteran's status-post L2 fracture and burst 
fracture of S1, prior to August 30, 2009, is not warranted.

An August 2004 VA-contract examination report reflects that the 
Veteran reported constant pain in the lower back that was aching 
in nature.  Pain was elicited by physical activity and with 
prolonged sitting and standing.  The Veteran's pain was relieved 
with ibuprofen, and he reported that he was able to function on 
medications.  The Veteran had no other incapacitation.  He could 
not stand or sit for long periods of time.

On physical examination, the Veteran's posture and gait were 
normal.  No assistive devices for ambulation were used.  Range of 
motion testing of the thoracolumbar spine revealed flexion to 40 
degrees with pain beginning at 20 degrees, extension to 20 
degrees, right lateral flexion and right rotation to 20 degrees, 
and left lateral flexion and left rotation to 25 degrees.  Range 
of motion was affected by pain but not by fatigue, weakness, lack 
of endurance, or incoordination.  The Veteran did not have 
ankylosis or intervertebral disk syndrome.  X-ray of the 
lumbosacral spine revealed an old L2 compression fracture 
deformity, status post metal fixation, with degenerative changes 
at L4-S1, osteopenia, with no acute fracture.

On private medical treatment in September 2005, the Veteran 
complained of pain in his back and presented with flat back 
posture.  The stress riser of the Veteran's surgical fusion of 
his back was decreasing the Veteran's ability to absorb ground 
reaction forces.  Lumbar range of motion was full in all 
directions with pain at end ranges, especially with flexion and 
side bending.  

To warrant a higher, 40 percent rating under the General Rating 
Formula, the evidence must show forward flexion limited to 30 
degrees or less or favorable ankylosis of the thoracolumbar 
spine.  The Board notes, at the outset, that there has been no 
evidence of ankylosis of the spine.  As regards limitation of 
motion, as mentioned, on August 2004 VA-contract examination, 
forward flexion was to 40 degrees.  In September 2005, the 
Veteran had full range of motion.  In actuality, the September 
2005 findings, which revealed that the Veteran had full forward 
flexion, are more consistent with a noncompensable rating-which 
is lower than the initial 20 percent rating assigned.  Clearly, 
then, these findings do not support any rating even higher than 
20 percent. 

The Board emphasizes that there is no basis under the General 
Rating Formula for a higher rating for the low back disability, 
even when functional loss associated with the Veteran's 
complaints of pain is specifically considered (consistent with 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca.).  As noted, the Board has 
considered the extent of the Veteran's pain free motion.  
Moreover, the August 2004 VA-contract examiner noted that there 
was no additional functional limitation on repetitive motion due 
to pain, weakness, fatigability, and incoordination, and there is 
otherwise no evidence of functional loss in addition to that 
shown objectively.  While the Veteran had pain beginning at 20 
degrees, he was still able to forward flex to 40 degrees.  The 
Board also points out the language preceding the rating criteria 
under the General Rating Formula indicates that the criteria are 
to be applied with or without symptoms such as pain.



2.  Since August 30, 2009

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating in excess of 40 percent 
for the Veteran's status-post L2 fracture and burst fracture of 
S1, since August 30, 2009, is also not warranted.

The relevant evidence of record for this period include three VA 
examination reports.  The August 2009 VA examination report 
reflects that the Veteran had forward flexion of the lumbar spine 
to 45 degrees without pain.  The Veteran could tilt to the right 
and left, each to 20 degrees.  Extension was to 10 degrees.  The 
Veteran was not provided repetitive range of motion testing.

Thus, the Veteran was afforded another VA examination in December 
2009.  The Veteran complained of a history of fatigue, decreased 
motion, and weakness, with severe flare-ups occurring for one to 
two days every three to four months.  The Veteran had trouble 
sitting longer than 20 to 40 minutes and with prolonged walking.  
On physical examination of the spine, the Veteran's posture and 
gait were normal.  Lumbar flattening was present.  No ankylosis 
of the spine was found.  No spasm, atrophy, tenderness, or 
weakness was noted, but the Veteran had guarding.  Thoracolumbar 
range of motion testing revealed forward flexion to 75 degrees, 
extension to 15 degrees, left and right lateral flexion to 15 
degrees, and left and right lateral rotation to 30 degrees.  
There were no additional limitations with repetitive motion, 
although pain was present after repetitive motion.

Time lost from work during the last 12-month period was noted to 
be three weeks, mostly due to left leg pain.  The Veteran was 
diagnosed with L2 vertebral body fracture and lumbosacral spine 
disease post lumbosacral spine instrumentation surgery.  The 
Veteran had significant effects on his occupation, due to overall 
pain.

The Veteran was afforded another VA examination in February 2010.  
On range of motion testing of the thoracolumbar spine, the 
Veteran had forward flexion to 35 degrees, extension to 20 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 17 degrees, left lateral rotation to 20 degrees, and 
right lateral rotation to 50 degrees.  There was no objective 
evidence of pain on active range of motion testing, to include 
following repetitive motion.  No additional limitations were 
found after three repetition of range of motion.  The Veteran's 
range of motion during testing was limited because the Veteran 
did not want to push himself to continue range of motion testing 
to avoid developing subsequent pain due to overuse of his back.

The Veteran has been afforded a 40 percent rating for the period 
since August 30, 2009.  Although the Veteran's range of motion 
testing did not meet the requirements for a 40 percent rating for 
this period, the AMC awarded the higher rating based on the 
Veteran's occupational impairment due to pain.

To warrant a higher, 50 percent rating under the General Rating 
Formula, the evidence must show unfavorable ankylosis of the 
entire thoracolumbar spine.  The Board notes that there has been 
no evidence of ankylosis of the spine.

The Board further emphasizes that there is no basis under the 
General Rating Formula for a higher rating for the Veteran's low 
back disability, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered 
(consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.).  
Notably, the Veteran's functional loss was mainly secondary to 
his radiculopathy and leg pain, and as discussed in detail above, 
has already been considered under the Veteran's separate ratings 
for those disabilities.  Further, the AMC fully considered the 
Veteran's functional impairment when granting the award of a 40 
percent rating.  The AMC awarded the Veteran a 40 percent rating 
based mainly on functional impairment, as the Veteran did not 
meet the criteria set forth under the General Rating Formula for 
a 40 percent rating.  Thus, the Board finds that a 40 percent 
rating is appropriate for the Veteran's status-post L2 fracture 
and burst fracture of S1 since August 30, 2009 based on 
consideration of his range of motion and functional impairment; a 
higher rating is denied because the Veteran does not have any 
ankylosis of the spine.



3.  Both Periods

For all the foregoing reasons, the Board finds that there is no 
basis for further staged rating of the Veteran's low back 
disability, for either period, pursuant to Fenderson (cited 
above), and an initial rating in excess of 20 percent for status-
post L2 fracture and burst fracture of S1 for the period prior to 
August 30, 2009, and a rating in excess of 40 percent for status-
post L2 fracture and burst fracture of S1 for the period since 
August 30, 2009, must both be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against assignment of any higher rating for 
either period, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53- 56.


ORDER

An initial rating in excess of 10 percent for status-post left 
Achilles tendon repair, for the period prior to April 26, 2005, 
is denied.

An initial 30 percent rating for peripheral neuropathy of the 
left lower extremity, for the period prior to April 26, 2005, is 
granted, subject to the legal authority governing the payment of 
VA compensation.

An initial rating in excess of 20 percent for status-post L2 
fracture and burst fracture of S1, for the period prior to August 
30, 2009, is denied.

A rating in excess of 40 percent for status-post L2 fracture and 
burst fracture of S1, for the period since August 30, 2009, is 
denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


